Exhibit 10.1




AMENDMENT TO NOTE PURCHASE AGREEMENT


THIS Amendment to Note Purchase Agreement, dated as of June 1, 2016 (this
“Amendment”), is being executed by and between Apple Ridge Funding LLC, a
Delaware limited liability company (the “Issuer”), Cartus Corporation, a
Delaware corporation (“Cartus”), Realogy Group LLC (f/k/a Realogy Corporation),
a Delaware limited liability company (“Realogy”), the Managing Agents, Committed
Purchasers and Conduit Purchasers, and Crédit Agricole Corporate and Investment
Bank (“CA-CIB”), as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used in this Amendment have the
meanings set forth in the Note Purchase Agreement (as defined below).


WHEREAS, the Issuer, Cartus, as Servicer, the financial institutions and
commercial paper conduits party thereto and the Administrative Agent are parties
to the certain Note Purchase Agreement, dated as of December 14, 2011 (as
previously amended, the “Note Purchase Agreement”); and


WHEREAS, subject to the terms and conditions contained herein, the parties
hereto have agreed to amend the Note Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Amendment. As of the date hereof, subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Note Purchase Agreement is hereby
amended as follows:



(a)    Section 1.01 of the Note Purchase Agreement is amended to add the
following definitions, in alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Collateral Trustee” means, with respect to a CP Conduit Purchaser, a collateral
trustee for the benefit of the holders of such CP Conduit Purchaser’s notes
appointed pursuant to such CP Conduit Purchaser's program documents.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by




--------------------------------------------------------------------------------




the Loan Market Association (or any successor person), as in effect from time to
time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The definition of “Commitment Termination Date” contained in Section 1.01
of the Note Purchase Agreement is amended is amended to replace the reference
therein to “June 10, 2016” to “June 9, 2017”.
(c)    Section 7.01 of the Note Purchase Agreement is amended to remove the
words “the Issuer shall have given prior written notice to the Rating Agencies
of each such amendment or waiver, and provided further that, with respect to the
foregoing clauses (a) and (b),” from such section.
(d)    Section 7.04 of the Note Purchase Agreement is amended to add the
following language to the end of such section:
For the avoidance of doubt, notwithstanding anything to the contrary set forth
herein, each Conduit Purchaser may at any time pledge or grant a security
interest in or otherwise transfer all or any portion of its interest in the
Pledged Assets or under this Agreement to a Collateral Trustee, in each case
without notice to or the consent of the Issuer or the Servicer, but such pledge,
grant or transfer shall not relieve the each Conduit Purchaser from its
obligations hereunder, and such pledge, grant or transfer shall not impute upon
the Servicer or Issuer any obligations to any Collateral Trustee (including, but
not limited to, any indemnity obligation).


(e)    Section 7.12 of the Note Purchase Agreement is amended to add the words
“, any Collateral Trustee” after “Each Purchaser” in the first line of such
section.
(f)    The Note Purchase Agreement is amended to add the following language as a
new Section 7.14:
Section 7.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




--------------------------------------------------------------------------------




(g)    The Note Purchase Agreement is amended to add the following language as a
new Section 7.15:
The Issuer and Cartus severally represent and undertake to the Administrative
Agent, each Managing Agent and each Purchaser that, so long as any Notes are
outstanding:
(a)    Cartus has retained, and shall on an ongoing basis retain, a net economic
interest in the Issuer which shall not be less than 5% of the aggregate Unpaid
Balance of all Receivables included in the Pledged Assets through its direct or
indirect holding of equity interests in the Issuer (the “Retained Interest”);
provided that this subsection (a) shall not impose on Cartus any obligation to
contribute financial support to the Issuer or any of its Affiliates;
(b)    the Retained Interest shall not be subject to any credit risk mitigation
or any short positions or any other hedge, except to the extent permitted by
Capital Requirements Regulation No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 and any related guidelines and regulatory technical
standards or implementing technical standards published by the European Banking
Authority, or the European Central Bank, and any delegated regulations of the
European Commission (the “Capital Requirements Regulation”) (it being understood
that Cartus has pledged and may continue to pledge its equity interest in CFC as
security for certain guaranty obligations with respect to recourse indebtedness
of its parent company); and
(c)    Cartus will provide, upon the request of the Administrative Agent, any
Managing Agent or Purchaser all information in its possession which such Person
may reasonably require in order to comply with its obligations under Article 406
of the Capital Requirements Regulation.
For purposes of this Section 7.15, the covenant in clauses (a) and (b) above to
retain a 5% Retained Interest is measured at the time of each Advance, and shall
not be affected by subsequent losses on the Receivables so long as the Retained
Interest is not hedged or sold in violation of this Section 7.15.
2.
Conditions Precedent. This Amendment shall be effective upon (a) the
Administrative Agent’s receipt of counterparts to (i) this Amendment and (ii)
that certain Renewal Fee Letter, dated as of the date hereof (the “Renewal Fee
Letter”), by and between the Issuer and each Managing Agent, in each case, duly
executed by each of the parties thereto, (b) the Issuer’s payment of all fees
required to be paid on or prior to the date hereof in accordance with the
Renewal Fee Letter and (c) the Issuer’s payment and/or reimbursement, to the
extent invoiced, of the Administrative Agent’s, each Managing Agent’s and each
Purchaser’s reasonable costs and expenses incurred in connection with this
Amendment and the Other Transaction Documents.



3.
Waiver of Delivery. Each of the Managing Agents signatory hereto waive any prior
notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, Section 2.05(b) of the
Note Purchase Agreement).



4.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.



5.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.







--------------------------------------------------------------------------------




6.
References to and Effect on the Note Purchase Agreement. On and after the date
hereof: (i) all references in the Note Purchase Agreement to “this Agreement,”
“hereof,” “herein” or words of similar effect referring to the Note Purchase
Agreement shall be deemed to be references to the Note Purchase Agreement as
amended by this Amendment; (ii) each reference in any of the Transaction
Documents to the Note Purchase Agreement shall mean and be a reference to the
Note Purchase Agreement as amended by this Amendment; and (iii) each reference
in any Transaction Document among the parties hereto to any of the terms or
provisions of the Note Purchase Agreement which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment.



7.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.



8.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Note Purchase Agreement other
than as set forth herein, the Note Purchase Agreement, as modified hereby,
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.



9.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.







[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By: /s/ E. J. Barnes            
Name: Eric. J. Barnes
Title: SVP & CFO




APPLE RIDGE FUNDING LLC




By: /s/ E. J. Barnes            
Name: Eric. J. Barnes
Title: SVP & CFO




REALOGY GROUP LLC




By: /s/ Anthony Hull            
Name: Anthony E. Hull
Title: EVP, CFO & Treasurer
 


Signature Page to Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, a
Managing Agent and a Committed Purchaser




By: /s/ Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/ Michael Regan            
Name: Michael Regan
Title: Managing Director




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser




By: /s/ Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/ Michael Regan            
Name: Michael Regan
Title: Managing Director


Signature Page to Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed Purchaser




By: /s/ Michelle Phillips            
Name: Michelle Phillips    
Title: Director




LIBERTY STREET FUNDING LLC, as a Conduit Purchaser




By: /s/ John L. Fridlington        
Name: John L. Fridlington
Title: Director


Signature Page to Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Managing Agent and a Committed Purchaser




By: /s/ Elizabeth R. Wagner        
Name: Elizabeth R. Wagner    
Title: Vice President


Signature Page to Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Managing Agent




By: /s/ Laura Spichiger            
Name: Laura Spichiger
Title: Director




SHEFFIELD RECEIVABLES COMPAMY LLC, as a Committed Purchaser and a Conduit
Purchaser




By: /s/ Chin-Yong Choe            
Name: Chin-Yong Choe
Title: Director


Signature Page to Amendment to Note Purchase Agreement

